Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
The amendment of January 28, 2022 filed with the RCE submission has been received and entered. With the entry of the amendment, claims 7-8 are withdrawn, and claims 1-6 and new claim 9 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on April 28, 2021 is acknowledged.

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2021.

Specification
The objection to the disclosure is withdrawn, noting the amendments filed September 27, 2019.

Claim Rejections - 35 USC § 112

The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments clarifying the claim language of January 28, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Fukunaga et al (US 2004/0258848), Valckx et al (US 2015/0171241) and Suzuki (US 2009/0130843).
Claims 1, 2: Lazovsky describes a process that can be used for a plating method (note figure 5, 0078, 0105, electroless deposition, for example, of a capping layer), where a substrate is prepared to have a surface with a first portion of a dielectric 620 and a second portion of a conductive material 610 different from the first portion (since conductive material vs. dielectric material and note different materials of 0101, and note 
(A) As to the process including imparting a catalyst as claimed, where the SAM is removed from the second portion by a physical force caused by a flow of the catalyst containing liquid or an erosion caused by the catalyst containing liquid, Lazovsky describes that the capping layer can be applied by electroless plating and include cobalt or nickel alloys (0105), and the conductive layer can be metallic (0101).  Fukunaga describes a known process for providing an electroless plating capping layer (protective film) on a surface with an isolated metal layer, where the capping layer is to be provided over the metal layer (abstract, 0101, figure 1), where the process includes applying a 
Valckx describes a plating method (0024), where a substrate  (note article in figure 3(B)) is provided having an exposed first portion made of a first material and a second portion formed of a second material different from the first portion (note areas 90 with exposed transparent electrode layer 6 material and 91 of exposed electroconductive layer 71) (note figure 3(B) and 0061-0062, and note 0124-0125 as to materials, for example), and forms a SAM 9 on the surface of the first portion and the second portion (note figure 3(C) and 0063) where the same material used for forming the SAM on both portions (note 0126, for example).  Thereafter, it is desired to perform electroless plating on the second portion (71) to form a second electroconductive layer 72 on layer 71, where the SAM 9 prevents plating on the layer 6, where further the SAM 9 can be formed to have high adhesion strength to the layer 6 and low adhesion strength to layer 71, such that the SAM formed on layer 71 can be removed by bringing the SAM in contact with a liquid to reduce the adhesion strength between the SAM and layer 71 to peel and remove the SAM, for example by immersing the substrate in a plating solution such that the SAM and plating solution are brought into contact with each other, with the result that the SAM on the layer 71 is selectively peeled and removed, then plating from the plating solution occurs giving layer 72 applied to layer 71 (note 0064-0067, 0085, and note 0108 can be electroless plating or electroplating, and note 0109 the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky to provide that the process includes applying a catalyst containing liquid on the substrate and then performing electroless plating on the substrate to which the catalyst applied as suggested by Fukunaga to provide a desirable plating, and additionally providing that the catalyst containing liquid acts to provide erosion to remove the SAM formed on the second portion while the SAM remains on the first portion such that the SAM is removed from the second portion prior to the electroless plating as suggested by Valckx to provide an efficient SAM removal and catalyst application step since Lazovsky teaches applying a SAM masking layer, removing  SAM from the conductive (metallic) second portion and then applying a capping layer that can be by electroless plating and be a cobalt alloy, for example, and Fukunaga indicates that a conventional process for applying a cobalt alloy capping layer would first include a step of applying catalyst 
(B)  As to the dielectric portion being made of a silicon compound containing nitrogen, Lazovsky indicates how the dielectric portion can be a silicon based material such as SiO2 (0101), and notes use for electronic devices, including for interconnections (0078) and how metallic portions can be copper, for example (0085).  Suzuki discusses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga and Valckx to provide that the dielectric portion is made from SiN or SiON as well as SiO2 as suggested by Suzuki with an expectation of predictably acceptable results, since Lazovsky indicates how dielectric surfaces can be used with conductive portions, such as with copper, and used for interconnections, and the dielectric can be silicon based material such as SiO2 and Suzuki teaches how for similar surfaces, along with SiO2, the dielectric can be acceptably made from SiN or SiON.
Claim 4: As to the catalyst containing liquid having a pH adjusted to be acidic, Fukunaga would suggest that the catalyst containing liquid be an acid solution (0109, 0110), and Fukunaga notes adjusting acid to give the desired pH (0173), indicating that it would be at least suggested to optimize the pH to adjust pH to be acidic for a desired acidity of the acid solution.  Valckx would also note that the treatment liquid can be acidic (note 0109).
Claim 5: As to supplying a rinse liquid onto the surface of the substrate after the imparting of the catalyst and before the performing of the plating, this would be suggested by Fukunaga, which provides such steps to help enhance selectivity (note 0109, 0113-0114).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Fukunaga, Valckx and Suzuki as applied to claims 1, 2, 4 and 5 above, and further in view of Gabriel et al (US 6846749).
Claim 3: As to the materials of the silicon compound, Suzuki would suggest that SiON can be used as discussed for claim 1 above.  As to the conductive material as TiSi, for example, Lazovsky notes how the conductive material can be metallic material, and notes copper (0101, 0085) and providing interconnections (0078), where Fukunaga notes for similar conductive material to have capping layers, along with copper, metals such as Ti or a compound thereof can be used (0015).  Gabriel further describes how materials used for conductive layers used in interconnect systems can include metals such as copper and also metal silicides such as titanium silicide (column 5, lines 15-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga, Valckx and Suzuki to use a conductive layer of titanium silicide as well as copper as suggested by Gabriel with an expectation of predictably acceptable results, since Lazovsky indicates that conductive layers for systems with interconnections can include metallic material such as copper, Fukunaga notes that similar systems can include copper and titanium compounds, and Gabriel indicates that conductive material in such systems can also include copper and titanium silicide, which would therefore be expected to work similarly to the copper, and this would be understood to at least include TiSi as titanium silicide format.
Claim 9: Additionally, when using the second portion of TiSi as discussed for claim 3 above, this can also be considered to meet the requirements of claim 9, which merely requires that the second portion is “made of Si”, which would allow Si to be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Fukunaga, Valckx and Suzuki as applied to claims 1, 2, 4 and 5 above, and further in view of Zhu (US 2005/0037135).
Claim 6: as to baking the SAM in a nitrogen gas after supplying a chemical liquid as the SAM forming chemical onto the substrate, Zhu describes form SAM layers using a silane that can be without nitrogen (note 0009, 0010, 0033), where the surface can be metal, semiconductor, SiN, SiO2, oxides, nitrides, etc. (0021), and where the application includes supplying a chemical liquid (solution) onto the substrate (note 0009-0010), and then heating (baking) to form a SAM (0033-0047), where the heating can be acceptably provided in a nitrogen gas atmosphere (0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga, Valckx and Suzuki to provide the SAM by supplying a chemical liquid as the SAM forming chemical onto the substrate and then baking the SAM in a nitrogen gas atmosphere as suggested by Zhu as a predictably acceptable method for forming the SAM, as Lazovsky would indicate providing SAM forming chemical including silane to the substrate to form the SAM layer, and Zhu would indicate that a conventional method for such application would be to provide the SAM by supplying a chemical liquid as the SAM forming chemical onto the substrate and then baking the SAM in a nitrogen gas atmosphere.

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Fukunaga, Valckx and Suzuki as applied to claims 1, 2, 4 and 5 above, and further in view of van der Putten (US 5017516).
Claim 9: Further as to using Si as the material of the second portion to be plated in the process, as discussed for claim 1, Lazovsky in view of Fukunaga, Valckx and Suzuki would indicate providing a first portion not to be plated on the substrate of a silicon compound including nitrogen (as a dielectric material, including SiON, etc), and as the second portion to be plated a conductive portion.  However, van der Putten describes how when manufacturing a semiconductor device with electroless plating for integrated circuits, it can further be desired to have a substrate with exposed dielectric portions of material including SiO2 and Si3N4 and exposed portions of silicon, where the silicon is to be catalyzed and electrolessly plated, including silicon material such as polysilicon, etc. as the substrate (note figures 1a-1f, column 1, lines 5-15, column 2, lines 1-20, column 3, lines 50-55, column 4, line 60 to column 5, line 35). Van der Putten broadly notes electroless plating (abstract, claim 1), and the plating can include nickel, cobalt, copper, etc. (column 3, lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga, Valckx and Suzuki to use silicon, such as polysilicon as the material of which the second portion is made, as suggested by van der Putten with an expectation of predictably acceptable results, since Lazovsky indicates that how plating can be provided on a two portion substrate with one portion of dielectric material and another portion of another material to be plated, and making of interconnections (0078), and van der Putten would indicate how electroless plating for integrated circuits, for example, can also desire to 

Chuss (US 3415679) also notes the providing of a substrate of two different portions where one is a silicon material that is to be catalyzed and electrolessly plated (note figures 1-5, and column 1, lines 10-25).
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered. 
Due to the amendments to the claims, the previous rejections have been withdrawn, and new rejections provided using the primary reference to Lazovsky, and also Fukunaga and Suzuki, with the additional new reference to Valckx as to the newly required features of claim 1.  Additionally, as to new claim 9, note the rejections using Gabriel or the additional new reference to van der Putten as to the use of silicon as the second portion to be plated.
As to the new features as to the catalyst liquid also removing the SAM from the second portion, Valckx has been added as discussed in the rejection above as to the suggestion that this feature would be provided.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718